IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,259




EX PARTE AMANDA NICOLE JOHNSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. FR 65284-A IN THE 426TH JUDICIAL  DISTRICT COURT
FROM BELL COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of a
controlled substance, and was sentenced to two years’ imprisonment.  She did not appeal her
conviction. 
            Applicant contends that her plea was involuntary and that the State withheld exculpatory
evidence from the defense, because a lab test report  revealing that the substance Applicant possessed
did not contain a controlled substance was not provided to the defense prior to her plea. 
            The State has joined with Applicant in recommending that relief be granted in this case.  Trial
counsel and the prosecutor have filed affidavits with the trial court.  Based on those affidavits and
the lab test report, the trial court determined that although the prosecutor did not know about the test
results until after Applicant’s plea and conviction, law-enforcement agencies’ knowledge of this
material, exculpatory evidence is imputed to the prosecution.  Applicant is entitled to relief.  See Ex
parte Adams, 768 S.W.2d 281, 292 (Tex. Crim. App. 1989).
            Relief is granted.  The judgment in Cause No. FR65284 in the 426th  Judicial District Court
of Bell County is set aside, and Applicant is remanded to the custody of the sheriff of Bell County
to answer the charges as set out in the information.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: November 18, 2009
Do Not Publish